DETAILED ACTION
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach a container terminal operation method that includes the combination of, inter alia:
The container terminal including:
a vertical storage area having storage blocks and  traveling lanes along the longitudinal direction of the storage area/storage blocks, 
a loop for a container conveying vehicle, the loop including positions within the apron where the containers are unloaded from a ship, the traveling lanes that extend along the longitudinal direction of the storage blocks, and an area on land opposite the ship apron, where a handover of the containers is performed at these positions;  
a one-way lane for external vehicles that remove the containers from the terminal, the one-way lane being located in the land area opposite the ship apron; and
The method including:
The handover of a container  between the storage area/storage blocks and the container conveying vehicle occurs in the traveling lanes along the longitudinal direction of the storage area/storage blocks;
The handover of containers between the ship and the container conveying vehicle occurs in a second handover area located in the ship apron;
The handover of containers between the container conveying vehicle and the external vehicle occurs in a first  handover area located in the land area, where both the container conveying vehicle and the external vehicle travel in a direction intersecting the longitudinal direction of the storage area/storage blocks;  and
The container conveying vehicle travels along the loop only a single time to transfer containers to or from each of the ship,  the storage area/storage blocks, and the external vehicle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652